                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                   3:19-cv-00341-FDW

WALTER T. GAUSE, Jr.,               )
                                    )
            Plaintiff,              )
                                    )
vs.                                 )
                                    )
                                    )                           ORDER
                                    )
R. ANDREW MURRARY, et al.,          )
                                    )
                                    )
            Defendants.             )
____________________________________)

          THIS MATTER is before the Court on Plaintiff’s “Motion – IFP § 1915” [Doc. 5] and

Plaintiff’s Motion to Serve Summons [Doc. 6].

          Pro se Plaintiff Walter T. Gause, Jr., (“Plaintiff”), a North Carolina state inmate currently

incarcerated at Marion Correctional Institution, filed this action on July 18, 2019, pursuant to 42

U.S.C. § 1983, against four Defendants. Plaintiff has not yet filed his Prisoner Trust Account

Statement and in forma pauperis status has not yet been granted.

          Plaintiff seeks appointment of counsel. [Doc. 5]. Plaintiff, however, presents no grounds

in support of this motion. Rather, he merely recounts certain claims and alleged facts in his motion.

A plaintiff must present “exceptional circumstances” in order to require the Court to seek the

assistance of a private attorney for a plaintiff who is unable to afford counsel. Miller v. Simmons,

814 F.2d 962, 966 (4th Cir. 1987). The Plaintiff here has not presented exceptional circumstances

that justify appointment of counsel. Therefore, Plaintiff’s motion to appoint counsel will be

denied.

          Plaintiff also moves “to serve summons.” [Doc. 6]. Summons is not served until and unless
               Plaintiff’s Complaint survives initial review. See 28 U.S.C. §§ 1915(e)(2); 1915A. The Court has

               not yet conducted its initial review of Plaintiff’s Complaint. Only if Plaintiff’s Complaint survives

               review will summons issue and be served in accordance with the appropriate procedure.

                        IT IS THEREFORE ORDERED that:

                        (1) Plaintiff’s motion to appoint counsel [Doc. 5] is DENIED.

                        (2) Plaintiff’s Motion to Serve Summons [Doc. 6] is DENIED.


Signed: July 23, 2019




                                                                2
